Citation Nr: 1442826	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected dermatitis of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to appear at a videoconference hearing in Houston, Texas in February 2013.  Before the date of the scheduled hearing, he indicated his desire to have this hearing while sitting in Chile.  The Veteran is a resident of Chile.  VA regulations do not provide for such hearings.  See 38 C.F.R. § 20.705 (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2014 Appellant's Post-Remand Brief, the Veteran's accredited representative essentially argued that the Veteran's service-connected skin disability had become worse since he was last examined in September 2010.  Specifically, he commented that the Veteran's skin disorder affected more than his hands, to include his thighs, legs, occipital region of the scalp and the gluteal area.  

At the September 2010 examination, active dermal lesions were present on the Veteran's thighs and legs, and some on his occipital scalp region; other intermittent pruritus and small crusty lesions were also reported.  The diagnosis was chronic dermatitis, and onychomycosis of the feet.  The examination report did not include findings concerning the percentage of the entire body or the exposed affected areas.  It also did not indicate whether or not the Veteran required systemic therapy such as corticosteroids or other immunosuppressive drugs for his skin problems.  

As the Veteran asserts his service-connected disability has worsened and may now include other areas of the body, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In scheduling this examination, VA should be mindful that the Veteran resides in Chile.  

A May 2011 VA outpatient treatment record noted that the Veteran received most of his medical care in Chile.  No records of such treatment are of record.  These yet to be obtained private medical records may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for skin complaints since September 2010.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current extent of severity of his service-connected skin condition.  All actions should be conducted with consideration that the Veteran resides in Chile.  

The examiner should elicit from the Veteran and record a complete medical history.  The examiner should:

a)  Report all manifestations and symptoms of the dermatitis.

b)  Report the percentage of the entire body affected by the skin disorder and report the percentage of the exposed areas of the body affected by the skin disorder.

c)  The examiner should document the treatment for the skin disorder, including the duration and frequency of use of any systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should render an opinion as to whether the use of a topical corticosteroid is systemic therapy.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

3.  After completion of the foregoing, the AOJ should review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



